IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,762


EX PARTE JOSEPH RAY CRYER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court pursuant
to Article 11.07, V.A.C.C.P.  Applicant was convicted of the offense of aggravated sexual assault in Cause
Number F-0000388-RM in the 194th District Court of Dallas County.  The conviction was affirmed by the
Court of Appeals.  Cryer v. State, No. 05-00-008745-CR (Tex.App. - Dallas, delivered May 31, 2002,
no pet.).  In the instant application Applicant contends he was denied his right to petition this Court for
discretionary review due to his attorney's ineffective representation by failing to timely notify Applicant after
the conviction was affirmed that he had a right to petition this Court pro se to review the holding of the
Court of Appeals.  The trial court recommends that relief be granted in the form of an out-of-time petition
for discretionary review.  We agree with the recommendation.  
	Habeas corpus relief is granted and Applicant is granted leave to file an out-of-time petition for
discretionary review from his conviction in Cause Number F-0000388-RM from the 194th District Court
of Dallas County, Texas.  The proper remedy in a case such as this is to allow the applicant to file his
petition for discretionary review with the Court of Appeals within thirty (30) days of the issuance of the
mandate of this Court in this cause.  He may then follow the proper procedures in order that a meaningful
review of his conviction may be had. 

DELIVERED: October 1, 2003
DO NOT PUBLISH